Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 11-13, applicant claims that the fifth body is static relative to one of the trailers and the third body is relatively static to another of the trailers.  That is taken to mean that the fifth body is fixed or immovable relative to one of the trailers while the third body is immovable relative to another trailer.  Applicant also argues that this language means that the connection is always static relative to the transport vehicle (see applicant’s remarks dated 02/17/2022, page 10, first full paragraph).  However, applicant’s original disclosure did not discuss a static connection between the fifth body and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (USPN 9,403,566) in view of Pensel (USPN 8,393,422).
Regarding claim 1, 4, 6, 9, 19, and 20, Jacobsen teaches a connector (see Figure 5, described in col. 12, lines 7-52) for connecting trailers in a mobile robotic device, comprising: a first body and a second body which is connected to the first body and rotatable with respect to the first body about a first axis 292 body (joint 290 is articulable about a yaw axis 292, which requires the joint to comprise two bodies that are pivotable relative to each other); a third body 294a which is connected to the first 
Jacobsen teaches a servo-motor configured to drive rotation between the first and second bodies (see col. 9, line 33-38), however, it is silent regarding a first rotation shaft fixed to the second body and rotatably connected to the first body.  
Pensel shows a pin or rod connection between the first and second bodies (bodies that are interconnected by pivot axis 109) of each pivot joint.  It also teaches an actuator for each pivot joint that cannot be seen outside of the connection bodies.  Both references appear to indicate the actuators/motors for the pivot joints are inside of the bodies on the connector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide each of the Jacobsen articulation joints with a fixed shaft on one body and a rotatable portion on a second body driven by a motor, as is old and well known and suggested by Pensel, in order to complete the joint using simple, known structure.  It would also have been obvious to position the drive motors within the joint bodies, on either side of the pivot axis, as is also well known and suggested by the references, in order to protect the motors from damage that could occur if they were positioned on the outside of the bodies.  Jacobsen also teaches that each of the rotatable connection is controlled.  It would have been obvious to one of ordinary skill in the art to control the joint 286a, between the third body and the trailer 214 at a fixed orientation relative to the another 
Regarding claim 2, Jacobsen teaches yaw and pitch modes and discusses structure that can accomplish those modes by rotating the first body (the yaw joint 290 can be rotated by the roll joint so that the first axis 292 could be vertical or horizontal).  However, it is silent regarding setting the first and second bodies in first, second, third and fourth positions, as claimed, to establish the different modes of operation.  
Pensel teaches a connector 130 between robotic modules 111-114.  The connector includes first and second bodies on opposite sides of first pivot axis 109 (seen in Figure 1A, and disused in col. 3, line 41 through col. 4, line 25).  It discusses controlling all of the joints 101-109 for different modes of operation (or “poses).  These modes include at least one where the first pivot axis 109 is vertical so control of rotation about first axis 109 can perform yaw control (see Figure 2B, where the first axis 109, at the center of the connector 220, 50, is the only vertical axis that could perform yaw/steering operation of the robot) and one where the first axis is horizontal (rotated 90 degrees from the yaw mode, see Figures 1A, 1B, 5F, 5L) so the first axis control can provide pitch control.
It would have been obvious to one of ordinary skill in the art to control first and second bodies of the pitch joint 292 of Jacobsen to assume a pitch mode as well as a yaw mode, in view of the teaching of Pensel, in order to use the first pivot axis to assist in traveling over obstacles or to steer the connection, as needed.
Regarding claims 7 and 10, Jacobsen teaches a controller configured to drive the second servo-motor (a motor that controls the roll angle of the connector) to switch the connector between the yaw control mode and the pitch control mode and configured to drive the first servo-motor (pitch axis control motor) to adjust an angle of the first body with respect to the second body (a controller system is discussed throughout the specification, including in col. 6, lines 51-60, using sensors and control 
Regarding claim 11, Jacobsen teaches that each of the second axis 296a and the third axis 296b (roll axes) is perpendicular to the first axis 292 (pitch axis).  
Regarding claim 13, the fourth axis 288a is perpendicular to the third axis 296a.
Regarding claim 14, the connector of Jacobsen being arranged to connect adjacent trailers (modules 214, 216); and a controller (control system discussed throughout the specification, including in col. 6, lines 51-60, using sensors and control algorithms, as described in col. 9, lines 46-56, col. 24, lines 8-44) configured to control the connector to be switched between the yaw control mode and the pitch control mode (control of modes of operation discussed in col. 14, lines 43-45).  
Regarding claim 15, Jacobsen teaches a sensor configured to generate data on location of the trailers or scenes around the trailers (sensors are discussed throughout the specification, including in col. 23, lines 41, through col. 24, line 7), wherein the controller (control module 1321, 1323a-1321c, in Figure 16, col. 24, lines 8-24), is configured to receive the data generated by the sensor (col. 24, lines 16-18) and configured to switch the connector to the yaw control mode or maintain the connector in the yaw control mode when the trailers travel on a bending track (control system includes multiple modes of operation discussed in col. 24, lines 42-45, including a mode for planning and following a path or track, see col. 24, lines 32-54).
Regarding claim 16, Jacobsen teaches the controller is configured to switch the connector to the pitch control mode or maintain the connector in the pitch control mode when the trailers meet an 
Regarding claim 17, Jacobsen teaches many types of sensors including an image sensor and a distance sensor (see col. 23, lines 51-59).
Regarding claim 18, Jacobsen teaches that at least one of the trailers (modules 214, 216) comprises drive wheels (see col. 5, lines 46-55).  
Regarding claims 19 and 20, as discussed above, the combination teaches structure claimed and a method comprising: switching the connector to the yaw control mode or maintaining the connector in the yaw control mode when trailers that are connected by the connector in the mobile robotic device travel on a bending track (controlling pitch/steering about axis 292); and switching the connector to the pitch control mode or maintaining the connector in the pitch control mode when trailers that are connected by the connector in the mobile robotic device meet an obstacle with a height lower than a predetermined threshold, wherein in the yaw control mode (for steering), one of the two adjacent trailers is displaceable with respect to the other in the horizontal direction; and wherein in the pitch control mode (for climbing obstacles), one of the two adjacent trailers is displaceable with respect to the other in the vertical direction.  
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims distinguish over the prior art to Jacobsen because Jacobsen teaches rotational joints at 286a, 286b, rather than static connections between a fifth body and the trailer to which it s connected.  The examiner disagrees.  The rotational joints of Jacobsen are controlled so each joint can be held static to provide a yaw movement or a pitch movement while the other joints are fixed.  As noted above, it would have been obvious to one of ordinary skill in the art to control the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.